

Exhibit 10.1


April 20, 2016


RREEF Property Trust, Inc.
345 Park Avenue, 26th Floor
New York, NY 10154


RREEF Property Operating Partnership, LP
345 Park Avenue, 26th Floor
New York, NY 10154


RREEF America, LLC
345 Park Avenue, 26th Floor
New York, NY 10154


Re:
Reimbursement of Expenses Pursuant to the Advisory Agreement and Expense Support
Agreement



Ladies and Gentlemen:
This letter agreement (the “Letter Agreement”) sets forth the understanding and
agreement of (I) RREEF Property Trust, Inc., a Maryland corporation (the
“Company”), RREEF Property Operating Partnership, LP, a Delaware limited
partnership (the “Operating Partnership”) and RREEF America L.L.C., a Delaware
limited liability company (the “Advisor,” each of the Company, the Operating
Partnership and the Advisor, a “Party” and collectively, the “Parties”), with
respect to certain organizational and offering expense reimbursements payable
pursuant to the Amended and Restated Advisory Agreement dated as of January 20,
2016 (as may be amended from time to time, the “Advisory Agreement”), and (II)
the Company and the Advisor with respect to certain expense support
reimbursements payable as described in the Third Amended and Restated Expense
Support Agreement dated as of December 16, 2014 and the First Amendment to the
Third Amended and Restated Expense Support Agreement dated as of January 20,
2016 (as may be amended from time to time, the “ESA”). Capitalized terms used
and not defined herein shall have the meanings set forth in the Advisory
Agreement and the ESA.


Pursuant to the Advisory Agreement and the ESA, the Advisor agreed to render
services to the Company and the Operating Partnership with respect to the
continuous public offering (the “Public Offering”) of shares of the Company’s
common stock, including the Class A Shares, Class I Shares and Class T Shares,
and the continuous private offering of the Company’s Class D Shares (the
“Private Offering”). The Advisor also agreed to pay certain Organizational and
Offering Expenses on behalf of the Company and the Operating Partnership, as
described in the Advisory Agreement, and to pay certain Organizational and
Offering Expenses and Total Operating Expenses, as described in the ESA, subject
to reimbursement by the Company pursuant to the terms in the Advisory Agreement
and the ESA, respectively.


In furtherance of the objectives contemplated by the Advisory Agreement and the
ESA, the Parties hereby agree as follows:


1.
Organizational and Offering Expense Reimbursement Payments to the Advisor Upon
Liquidation. In the event that RREEF America L.L.C. is the Company’s advisor at
the time the Company or the Operating Partnership undertakes a liquidation of
its Investments pursuant to Section 8-502 of Maryland General Corporation Law
(“MGCL”) and the Articles of Incorporation (a “Liquidation”), the obligation of
the Company to make the remaining payments reimbursing Organizational and
Offering Expenses pursuant to Section 12(d) of the Advisory Agreement shall
terminate. A Liquidation shall be deemed to be undertaken upon the receipt of
the affirmative vote of the Stockholders to dissolve or liquidate the Company in
accordance with the requirements of the MGCL.







--------------------------------------------------------------------------------





2.
Reimbursement Payments to the Advisor Pursuant to the ESA.



(a)
Reimbursement Payments pursuant to Section 3 of the ESA are hereby suspended and
will not recommence unless and until the first calendar month immediately
following the month in which the Company reaches $500 million in any combination
of proceeds from the Public Offering and the Private Offering (the “Commencement
Date”). The amount currently owed to the Advisor pursuant to the ESA is
$8,950,000. The description of Reimbursement Payments provided in Section
3(b)-(d) of the ESA is superseded by this Section 2.



(b)
Beginning in the first calendar month immediately following the month in which
the Commencement Date occurs and within the first 15 calendar days of such first
calendar month and within the first 15 days of each of the 11 subsequent
calendar months, the Company will pay the Advisor a Reimbursement Payment equal
to $416,667 (the “First Year Reimbursement Payments”).



(c)
Beginning in the first calendar month immediately following the month in which
the First Year Reimbursement Payments are complete and within the first 15
calendar days of such first calendar month and within the first 15 days of each
of the 11 subsequent calendar months, the Company will pay the Advisor a
Reimbursement Payment equal to $329,166 (the “Second Year Reimbursement
Payments,” together with the First Year Reimbursement Payments the “Monthly
Reimbursement Payments”).



(d)
The amount of any Monthly Reimbursement Payment shall be reduced by an amount
necessary to ensure that (x) such Monthly Reimbursement Payment will not cause
the aggregate Organizational and Offering Expenses paid by the Company to exceed
15% of the Gross Proceeds from the sale of Shares in a Public Offering from
commencement of such Public Offering through the date of such Monthly
Reimbursement Payment, and (y) the Company’s ability to qualify and maintain its
qualification as a REIT for federal tax purposes is not adversely affected
(clauses (x) and (y) collectively, the “Monthly Reimbursement Payment Limits”).
In the event that a Monthly Reimbursement Payment is reduced pursuant to this
Section 2(d), such Monthly Reimbursement Payment shall remain subject to
reimbursement by the Company to the Advisor in subsequent calendar month(s)
pursuant to this Section 2 until paid in full, subject to the Monthly
Reimbursement Payment Limits. Notwithstanding the above, (i) the amount of the
Monthly Reimbursement Payment paid in any calendar month pursuant to this
Section 2 will not be aggregated with the Company’s cumulative Total Operating
Expenses for any four consecutive calendar quarters that includes the calendar
quarter in which such Monthly Reimbursement Payment is paid, and instead, the
amount of the unreimbursed Expense Payment(s) comprising such Monthly
Reimbursement Payment shall have been previously aggregated with the Company’s
cumulative Total Operating Expenses for the four calendar quarter period(s)
ending with the calendar quarter(s) in which such Expense Payments were
originally incurred (the “Prior 2%/25% Periods”), and (ii) if an unreimbursed
Expense Payment incurred during a Prior 2%/25% Period exceeded the 2%25%
Guidelines for such Prior 2%/25% Period, the amount of such excess will only be
reimbursed pursuant to this Section 2 to the extent that the Company’s
independent directors previously approved such excess with respect to the
applicable Prior 2%/25% Period.



(e)
In the event that RREEF America L.L.C. is the Company’s advisor at the time the
Company or the Operating Partnership undertakes a Liquidation, the obligation of
the Company to make the remaining Monthly Reimbursement Payments pursuant to
this Letter Agreement and any Reimbursement Payments pursuant to the ESA shall
terminate. A Liquidation shall be deemed to be undertaken upon the receipt of
the affirmative vote of the Stockholders to dissolve or liquidate the Company in
accordance with the requirements of the MGCL.





--------------------------------------------------------------------------------







3.
Miscellaneous.



(a)
Notwithstanding the place where this Letter Agreement may be executed by any of
the Parties hereto, this Letter Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to the
principles of choice of the law thereof.



(b)
This Letter Agreement may not be amended or modified except by an instrument in
writing signed by each Party.



(c)
This Letter Agreement, together with the Advisory Agreement and the ESA,
contains the entire agreement of the Parties and supersedes all prior
agreements, understandings and arrangements with respect to the subject matter
hereof.



(d)
If any provision of this Letter Agreement shall be held or made invalid by a
court decision, statute, rule or otherwise, the remainder of this Letter
Agreement shall not be affected thereby and, to this extent, the provisions of
this Letter Agreement shall be deemed to be severable.



(e)
This Letter Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. This Letter Agreement shall become binding when the counterparts
hereof, taken together, bear the signatures of all of the parties reflected
hereon as the signatories.



[Signatures on Next Page]
 






--------------------------------------------------------------------------------





Agreed to and accepted as of the date first written above.




RREEF Property Trust, Inc.


By:    /s/ James N. Carbone    
James N. Carbone    
Chief Executive Officer and President    


RREEF Property Operating Partnership, LP


By:
RREEF Property Trust, Inc.,

Its General Partner


By:
/s/ James N. Carbone    

James N. Carbone    
Chief Executive Officer and President    


RREEF America L.L.C.


By:
/s/ Marc L. Feliciano    

Name:     Marc L. Feliciano
Title:     Managing Director


By:
/s/ W. Todd Henderson    

Name:     W. Todd Henderson
Title:     Managing Director












































